This was a proceeding upon statutory arbitration. Upon the return of the award by the arbitrators into .court, an execution was issued against the appellant, the Dunham Lumber Company for a certain specified amount of the award. Thereupon the appellant moved the court to quash the execution upon specified grounds. The court refused to quash said execution and refused the motion to set aside the judgment rendered upon the coming in of the award. The Dunham Lumber Company appeals from this judgment overruling its motion. ’.The judgment is affirmed.
Opinion by
Head, J.